FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments with respect to claims 1-16
Applicant’s arguments, see page 7, filed on January 20, 2021, with respect to claims 1-16 have been fully considered and are persuasive.  Thus, said claims are in condition for allowance.

Response to Arguments with respect to claims 17, 18 and 20
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive.
Applicant opined that the reference of Lee et al. (U.S. Publication No. 2015/0125355) did not teach the limitations as currently suggested.  However, upon review, it is the position of the Examiner that Lee does in fact teach said limitations as noted below.  Thus, this response is not persuasive.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-16 are allowed.  The closest prior art of Bettles et al. (U.S. Publication No. 2016/0000953) is relied upon as set forth in the Office Action filed on November 5, 2020.  
The instantly claimed invention is distinctly different from the closest prior art in that Bettles does not disclose a portable communication device with a housing having a cavity and sensor set forth therein; wherein an ozone source is integrated within the cavity of the housing and configured to generate ozone gas within the cavity of the of the portable communication device itself.  Furthermore, one of ordinary skill would not readily think to produce ozone within the housing of a portable communication device itself to decompose unwanted organic compounds, as one would appear to be inclined to place the ozone source outside to the portable communication device as disclosed by Bettles.
In a similar manner, one of ordinary skill would not modify copending application No. 16/258,431 (with respect to the obviousness type double patenting rejection) and readily think to produce ozone within the housing of a portable communication device itself to decompose unwanted organic compounds, as one would appear to be inclined to place the ozone source outside to the portable communication device as disclosed by Bettles.  It is also noted that ‘431 does not claim the ozone source itself, and thus further reasoning as to why one of ordinary skill would not modify ‘431 as set forth above.
As such, independent claims 1 & 12, and the claims that depend therefrom, are allowed.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Publication No. 2015/0125355).
Lee discloses an environmental sensing apparatus, the apparatus comprising: 
A housing (200) including one or more ports (i.e. hole allowing air in cavity 130) for allowing an air flow between a surrounding environment and a cavity (130) of the housing;
One or more environmental sensors (410, 420 and/or 430) coupled to a housing (100/200) and configured to sense an environmental agent in a cavity (130) of the housing (paragraphs 47 and 48); and 
An ozone source (220) integrated within a cavity of the housing (Figure 2) and configured to generate ozone gas to decompose unwanted organic compounds by oxidation and to prevent the one or more environmental sensors from being .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication No. 2015/0125355) in view of Frometa et al. (U.S. Publication No. 2009/0001019).
Lee is relied upon as set forth above.  While Lee discloses that the device is utilized to remove harmful gas (paragraph 29), the reference does not appear to disclose that the one or more ports of the device include a membrane, wherein the membrane comprises an air-permeable and waterproof membrane, wherein the membrane comprises one of the waterproof membrane comprises a porous nickel alloy, and wherein the membrane further comprises a particulate filter. Frometa discloses a device for treating fluids therein, wherein the device includes a membrane located at a port for removing unwanted harmful gases (paragraph 10).  The reference continues to disclose that the membrane comprises an air-permeable and waterproof membrane (i.e. non-dewetting), wherein the membrane comprises a porous nickel alloy (paragraph 49), and wherein the membrane is combined with a particulate filter (paragraph 49).  Frometa discloses that such a membrane effectively removes unwanted components while preventing an aqueous fluid from flowing therethrough, and minimizing pressure drop across said membrane (paragraphs 19 and 43).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a membrane that comprises an air-permeable and waterproof membrane in Lee, wherein the membrane comprises a porous nickel alloy, and wherein the membrane is .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication No. 2015/0125355) in view of Worrilow (U.S. Publication No. 2018/0236121).
Lee is relied upon as set forth above.  Lee does not appear to disclose that the one or more environmental sensors comprise a miniature gas sensor, and wherein the one or more environmental sensors further include an integrated tVOC sensor configured to monitor completion of an oxidation process.  Worrilow discloses a device for removing unwanted organic compounds from the air, wherein the device utilizes a UV source that produces ozone to remove said compounds (paragraphs 19 and 20).  The reference continues to disclose that the device includes an environmental sensor comprising a miniature gas sensor, and wherein the one or more environmental sensors further include an integrated tVOC sensor configured to monitor completion of an oxidation process in order to precisely measure the remaining VOC’s present down to 5 ppb (paragraph 59).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize an environmental sensor comprising a miniature gas sensor, and wherein the one or more environmental sensors further include an integrated tVOC sensor in Lee in order to precisely measure the remaining VOC’s present down to 5 ppb as exemplified by Worrilow.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/Primary Examiner, Art Unit 1799